Case 6:19-bk-02606-CCJ Doc13 _ Filed 05/03/19 Page 1 of 2

Fill in this information to identify your case:

Debtor 1 Lourdes Boglio

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number _6:19-bk-02606-CCJ CJ Check if this is an
(If known) amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 tz

 

If you are an individual filing under chapter 7, you must fill out this form if:

— creditors have claims secured by your property, or

you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form. .

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

| Part 4: | List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

Identify the creditor and the property that is collateral What do you intend to ‘do with the property that Did:you claim the property.
secures a debt? as exempt on Schedule C?.
Creditor’s .
she TD Auto Finance, LLC LJ Surrender the property. i No
-_ CJ Retain the property and redeem it. Yes
copay of 2013 Volkswagen Jetta Wi Retain the property and enter into a
securing debt: VIN 3VWLP7AJ1DM237136 Reaffirmation Agreement.

U Retain the property and [explain]:

 

 

Creditor’s (J Surrender the property. QI No
name:

CI) Retain the property and redeem it. LJ Yes
Description of

property CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.

CI Retain the property and [explain]:

 

 

 

 

 

 

Creditors C) Surrender the property. C) No
~ (J Retain the property and redeem it. UL) Yes
copety of QL) Retain the property and enter into a
securing debt: Reaffirmation Agreement.
L) Retain the property and [explain]:
rreanors (C) Surrender the property. C) No
* C) Retain the property and redeem it. L] Yes
cepa of C) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

CJ Retain the property and explain]:

 

 

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
- . Case 6:19-bk-02606-CCJ Doc13 _ Filed 05/03/19 Page 2 of 2

Debtor 1 Lourdes Boglio Case number (if known). 6:19-bk-02606-CCU

First Name Middle Name Last Name

re List Your Unexpired Personal Property Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information betow. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).
Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: LI No
a. Ci Yes
Description of leased
property:
Lessor’s name: ONo
a. LI Yes
Description of leased
property:
Lessor’s name: LI No’
Description of leased QC Yes
property:
Lessor’s name: CI No
UL Yes
Description of leased
property:
Lessor’s name: O No
LJ Yes
Description of leased
property:
Lessors name: CU) No
Cl Yes
Description of leased
property:
Lessor’s name: CNo
Q Yes
Description of leased
property:

 

 

 

ee: _

 

Under penaity of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

 
   
 

iss Debtor Signature of Debtor 2
Date ele + 7 Date

MM/ DD / YYYY MM/ DD/ YYYY

 

Official Form 108 Statement of Intention for Individuais Filing Under Chapter 7 page 2

 
